Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 23, 2018

                                      No. 04-18-00310-CR

                                     Shaun Ruiz PUENTE,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 14-01-0040-CRA
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

       Appellant’s brief was originally due to be filed on November 9, 2018. On October 17,
2018, appellant filed a motion requesting an extension of time to file the brief until February 7,
2019, for a total extension of ninety days. The motion is GRANTED. THIS IS THE FINAL
AND ONLY EXTENSION OF TIME THAT APPELLANT WILL BE GRANTED.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court